UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12 /31 Date of reporting period: 9/30/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio September 30, 2010 (Unaudited) Common Stocks86.2% Shares Value ($) Consumer Discretionary9.1% Christian Dior 65,500 8,561,414 McDonald's 160,900 11,988,659 McGraw-Hill 113,100 3,739,086 News, Cl. A 388,136 5,069,056 News, Cl. B 7,700 115,962 Target 159,700 8,534,368 Consumer Staples32.7% Altria Group 488,100 11,724,162 Coca-Cola 472,600 27,656,552 Estee Lauder, Cl. A 41,200 2,605,076 Nestle, ADR 378,400 20,217,912 PepsiCo 162,900 10,823,076 Philip Morris International 488,100 27,343,362 Procter & Gamble 265,000 15,892,050 SYSCO 78,700 2,244,524 Wal-Mart Stores 96,600 5,170,032 Walgreen 339,300 11,366,550 Whole Foods Market 55,100 a 2,044,761 Energy15.3% Chevron 197,900 16,039,795 ConocoPhillips 157,100 9,022,253 Exxon Mobil 306,364 18,930,232 Halliburton 78,700 2,602,609 Occidental Petroleum 110,100 8,620,830 Royal Dutch Shell, Cl. A, ADR 69,500 b 4,190,850 Total, ADR 94,400 4,871,040 Financial1.4% Bank of America 180,816 2,370,498 JPMorgan Chase & Co. 97,300 3,704,211 Health Care9.7% Abbott Laboratories 216,800 11,325,632 Becton Dickinson & Co. 16,000 1,185,600 Johnson & Johnson 274,900 17,032,804 Medtronic 60,200 2,021,516 Merck & Co. 140,200 5,160,762 Novo Nordisk, ADR 6,300 620,172 Roche Holding, ADR 100,700 3,436,891 Industrial2.9% Caterpillar 39,400 3,099,992 General Electric 344,800 5,603,000 United Technologies 49,000 3,490,270 Information Technology12.4% Apple 54,000 a 15,322,500 Automatic Data Processing 85,400 3,589,362 Cisco Systems 190,100 a 4,163,190 Intel 807,900 15,535,917 International Business Machines 15,000 2,012,100 Microsoft 169,000 4,138,810 QUALCOMM 70,800 3,194,496 Texas Instruments 148,300 4,024,862 Materials2.7% Freeport-McMoRan Copper & Gold 20,500 1,750,495 Praxair 95,200 8,592,752 Rio Tinto, ADR 18,000 1,057,140 Total Common Stocks (cost $245,777,872) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,335,000) 2,335,000 c Investment of Cash Collateral for Securities Loaned.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,862,463) 3,862,463 c Total Investments (cost $251,975,335) 87.7% Cash and Receivables (Net) 12.3% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $3,771,765 and the market value of the collateral held by the fund was $3,862,463. c Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $251,975,335. Net unrealized appreciation on investments was $116,029,311 of which $133,095,757 related to appreciated investment securities and $17,066,446 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Consumer Staples 32.7 Energy 15.3 Information Technology 12.4 Health Care 9.7 Consumer Discretionary 9.1 Industrial 2.9 Materials 2.7 Money Market Investments 1.5 Financial 1.4  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 318,851,764 - - Equity Securities - Foreign+ 42,955,419 - - Mutual Funds 6,197,463 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund - Opportunistic Small Cap Portfolio September 30, 2010 (Unaudited) Common Stocks99.5% Shares Value ($) Consumer Discretionary27.8% AFC Enterprises 37,120 a 460,288 American Axle & Manufacturing Holdings 226,200 a 2,040,324 AnnTaylor Stores 68,520 a 1,386,845 ArvinMeritor 221,640 a 3,444,286 Bebe Stores 208,580 1,503,862 Belo, Cl. A 410,550 a 2,545,410 Brinker International 121,510 2,291,679 CBS, Cl. B 78,150 1,239,459 CDI 51,070 659,824 Dana Holding 205,640 a 2,533,485 Forrester Research 43,780 a 1,448,242 Furniture Brands International 278,043 a 1,495,871 HNI 31,350 901,626 ICF International 53,750 a 1,347,512 Interpublic Group of Cos. 410,510 a 4,117,415 Kelly Services, Cl. A 45,860 a 537,938 Liz Claiborne 629,930 a,b 3,829,974 Meritage Homes 83,540 a 1,639,055 Modine Manufacturing 218,810 a 2,837,966 Mohawk Industries 17,200 a 916,760 OfficeMax 127,160 a 1,664,524 Orient-Express Hotels, Cl. A 33,630 a 374,974 Saks 307,460 a,b 2,644,156 ScanSource 129,240 a 3,585,118 SFN Group 94,950 a 570,649 Steelcase, Cl. A 195,000 1,624,350 Wright Express 39,200 a 1,399,832 Consumer Staples3.3% B&G Foods 112,810 1,231,885 Dole Food Company 187,730 b 1,717,729 Nash Finch 67,270 2,861,666 Energy5.2% Comstock Resources 48,700 a 1,095,263 Gulfport Energy 71,390 a 988,038 Helix Energy Solutions Group 248,210 a 2,765,059 Key Energy Services 196,830 a 1,871,853 Matrix Service 75,330 a 659,137 PetroHawk Energy 25,810 a 416,573 Resolute Energy 120,140 a,b 1,328,748 Financial13.2% CB Richard Ellis Group, Cl. A 236,010 a 4,314,263 FBR Capital Markets 507,380 a 1,593,173 First Midwest Bancorp 67,950 783,463 Glacier Bancorp 54,260 792,196 Huntington Bancshares 151,620 859,685 Janus Capital Group 255,330 2,795,864 Jones Lang LaSalle 20,280 1,749,555 PacWest Bancorp 45,360 864,562 Portfolio Recovery Associates 47,750 a,b 3,087,037 PrivateBancorp 225,180 2,564,800 TradeStation Group 245,820 a 1,617,496 Waddell & Reed Financial, Cl. A 28,240 772,646 Wilmington Trust 161,990 1,454,670 Health Care10.0% Abraxis Bioscience 22,140 a 1,712,308 Align Technology 145,820 a,b 2,855,156 Emergent BioSolutions 245,759 a 4,241,800 Hanger Orthopedic Group 90,810 a 1,320,377 King Pharmaceuticals 442,960 a 4,411,882 Onyx Pharmaceuticals 50,020 a 1,319,528 Pain Therapeutics 301,925 a,b 1,865,896 Industrial17.4% Actuant, Cl. A 176,710 4,057,262 Altra Holdings 134,980 a 1,988,255 Babcock and Wilcox 39,460 a 839,709 Columbus McKinnon 115,400 a 1,914,486 Con-way 113,010 3,502,180 Kaman 87,112 2,283,206 Lennox International 47,440 1,977,774 Myers Industries 130,760 1,123,228 Saia 80,520 a 1,202,164 Simpson Manufacturing 124,360 b 3,206,001 Sterling Construction 85,660 a 1,060,471 UAL 75,670 a,b 1,788,082 US Airways Group 84,250 a 779,313 UTi Worldwide 163,750 2,633,100 WESCO International 60,850 a 2,390,797 Information Technology14.6% Blue Nile 49,610 a,b 2,207,149 Cadence Design Systems 220,190 a 1,680,050 DealerTrack Holdings 211,210 a 3,607,467 Encore Wire 65,060 1,334,381 MICROS Systems 75,950 a 3,214,964 Microsemi 168,840 a 2,895,606 Omnicell 146,920 a 1,921,714 Rovi 49,620 a 2,501,344 Sykes Enterprises 159,850 a 2,170,763 Take-Two Interactive Software 103,040 a 1,044,826 Terremark Worldwide 56,710 a 586,381 Vishay Intertechnology 157,980 a 1,529,246 Vishay Precision Group 28,242 a 440,858 Websense 41,100 a 729,114 Telecommunications3.1% Cbeyond 91,370 a,b 1,172,277 General Communication, Cl. A 118,130 a 1,177,756 GeoEye 33,930 a 1,373,486 PAETEC Holding 442,850 a 1,820,114 Utilities4.9% Great Plains Energy 115,340 2,179,926 PNM Resources 298,240 3,396,954 Portland General Electric 152,210 3,086,819 Total Common Stocks (cost $166,489,910) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $967,000) 967,000 c Investment of Cash Collateral for Securities Loaned9.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $16,405,673) 16,405,673 c Total Investments (cost $183,862,583) 109.3% Liabilities, Less Cash and Receivables (9.3%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $15,873,652 and the market value of the collateral held by the fund was $16,405,673. c Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $183,862,583. Net unrealized appreciation on investments was $9,281,045 of which $17,200,552 related to appreciated investment securities and $7,919,507 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Consumer Discretionary Industrial Information Technology Financial Health Care Money Market Investments Energy Utilities Consumer Staples Telecommunications  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Equity Securities - Domestic+ 172,762,881 - - Equity Securities - Domestic+ 172,762,881 - - Equity Securities - Foreign+ 3,008,074 - - Mutual Funds 17,372,673 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth And Income Portfolio September 30, 2010 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary15.4% Abercrombie & Fitch, Cl. A 5,760 a 226,483 Amazon.com 6,810 b 1,069,579 Autoliv 6,550 427,911 Carnival 18,162 693,970 Dick's Sporting Goods 8,840 b 247,874 DIRECTV, Cl. A 10,760 b 447,939 Home Depot 11,194 354,626 Johnson Controls 25,510 778,055 Las Vegas Sands 11,420 b 397,987 Limited Brands 12,860 344,391 Macy's 20,800 480,272 Mattel 14,000 328,440 Netflix 2,200 a,b 356,752 Newell Rubbermaid 17,790 316,840 News, Cl. A 61,440 802,406 Nordstrom 13,210 491,412 Omnicom Group 37,110 1,465,103 Staples 34,470 721,112 Target 12,700 678,688 Time Warner 49,056 1,503,566 Toll Brothers 11,700 b 222,534 Consumer Staples9.8% Clorox 8,660 578,142 Costco Wholesale 6,790 437,887 CVS Caremark 6,472 203,674 Dr. Pepper Snapple Group 6,790 241,181 Energizer Holdings 6,000 b 403,380 Estee Lauder, Cl. A 4,110 259,875 Kraft Foods, Cl. A 6,430 198,430 PepsiCo 36,490 2,424,396 Philip Morris International 42,595 2,386,172 Procter & Gamble 5,150 308,845 Whole Foods Market 10,460 a,b 388,171 Energy10.0% Cameron International 8,200 b 352,272 ConocoPhillips 29,180 1,675,807 EOG Resources 3,060 284,488 Exxon Mobil 51,460 3,179,713 Halliburton 9,910 327,724 Occidental Petroleum 12,160 952,128 Schlumberger 19,660 1,211,253 Exchange Traded Funds.1% iShares Russell 1000 Value Index Fund 1,290 Financial11.9% American Express 16,080 675,842 Ameriprise Financial 7,430 351,662 Bank of America 90,080 1,180,949 Capital One Financial 4,610 182,325 Comerica 5,380 199,867 Fidelity National Financial, Cl. A 21,340 335,251 Franklin Resources 1,790 191,351 Goldman Sachs Group 3,330 481,451 JPMorgan Chase & Co. 45,956 1,749,545 Marsh & McLennan 7,990 192,719 MetLife 12,960 498,312 Morgan Stanley 13,850 341,818 People's United Financial 11,290 147,786 Prudential Financial 10,330 559,679 State Street 5,510 207,507 T. Rowe Price Group 8,270 414,038 Travelers 5,300 276,130 U.S. Bancorp 39,020 843,612 Wells Fargo & Co. 27,080 680,520 Health Care10.4% Alexion Pharmaceuticals 4,200 b 270,312 Allergan 6,120 407,164 AmerisourceBergen 10,890 333,887 Amylin Pharmaceuticals 11,880 a,b 247,698 Cardinal Health 8,740 288,770 Celgene 6,340 b 365,247 Cerner 3,640 b 305,724 Edwards Lifesciences 3,920 b 262,836 Express Scripts 10,820 b 526,934 Hospira 5,090 b 290,181 Human Genome Sciences 9,230 b 274,962 Illumina 4,340 b 213,528 Johnson & Johnson 4,010 248,460 Merck & Co. 40,440 1,488,596 Pfizer 122,619 2,105,368 St. Jude Medical 7,770 b 305,672 Warner Chilcott, Cl. A 8,290 186,028 Zimmer Holdings 3,660 b 191,528 Industrial11.6% Caterpillar 19,970 1,571,240 Cooper Industries 8,700 425,691 Cummins 6,270 567,937 Dover 16,930 883,915 Eaton 3,390 279,641 General Electric 115,590 1,878,337 Ingersoll-Rand 18,430 658,135 Norfolk Southern 8,070 480,246 Pitney Bowes 55,750 1,191,935 Rockwell Collins 5,950 346,588 United Technologies 13,450 958,044 Information Technology19.0% Agilent Technologies 8,880 b 296,326 Akamai Technologies 7,090 b 355,776 Amphenol, Cl. A 9,130 447,187 AOL 9,709 b 240,298 Apple 8,243 b 2,338,951 BMC Software 10,690 b 432,731 Cisco Systems 23,440 b 513,336 Cree 7,850 b 426,176 Google, Cl. A 2,523 b 1,326,568 Hewlett-Packard 3,990 167,859 Informatica 12,780 b 490,880 International Business Machines 9,880 1,325,303 Microsoft 35,727 874,954 Motorola 45,640 b 389,309 NetApp 6,790 b 338,074 Oracle 43,960 1,180,326 QUALCOMM 37,880 1,709,146 Salesforce.com 3,660 b 409,188 Teradata 12,680 b 488,941 Trimble Navigation 12,240 b 428,890 Visa, Cl. A 7,600 564,376 VMware, Cl. A 5,140 b 436,592 Materials4.5% Air Products & Chemicals 11,640 964,025 Crown Holdings 8,100 b 232,146 Dow Chemical 10,800 296,568 Freeport-McMoRan Copper & Gold 12,847 1,097,005 Mosaic 7,380 433,649 Packaging Corp. of America 24,530 568,360 Telecommunication Services5.5% AT & T 46,770 1,337,622 Verizon Communications 12,460 406,071 Vodafone Group, ADR 57,280 1,421,117 Windstream 100,800 a 1,238,832 Utilities.7% Entergy 4,940 378,058 Questar 10,930 c 191,603 Total Common Stocks (cost $70,933,994) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $663,000) 663,000 d Investment of Cash Collateral for Securities Loaned2.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,098,229) 2,098,229 d Total Investments (cost $73,695,223) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $1,899,837 and the market value of the collateral held by the fund was $2,098,229. b Non-income producing security. c Held by a broker as collateral for open financial options positions. d Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $73,695,223. Net unrealized appreciation on investments was $8,121,048 of which $10,102,107 related to appreciated investment securities and $1,981,059 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 19.0 Consumer Discretionary 15.4 Financial 11.9 Industrial 11.6 Health Care 10.4 Energy 10.0 Consumer Staples 9.8 Telecommunication Services 5.5 Materials 4.5 Money Market Investments 3.5 Utilities .7 Exchange Traded Funds .1  Based on net assets. STATEMENT OF OPTIONS WRITTEN September 30, 2010 (Unaudited) Contracts Value ($) Call Options Questar, January 2011 @ 19 (Premiums received $2,616) 109 a ) a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 77,131,661 - - Equity Securities - Foreign+ 1,849,028 - - Mutual Funds/Exchange Traded Funds 2,837,326 - - Liabilities ($) Other Financial Instruments: Options Written (4,360) - - ) + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Options traded over-thecounter are valued at the mean between the bid and asked price. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio September 30, 2010 (Unaudited) Common Stocks99.5% Shares Value ($) Australia6.6% AMP 104,228 514,788 MacArthur Coal 36,799 417,213 Newcrest Mining 27,320 1,047,529 QBE Insurance Group 36,918 615,889 Santos 41,354 512,024 White Energy 183,992 a 693,565 Belgium1.2% Anheuser-Busch InBev 11,952 Brazil4.8% Banco Santander Brasil, ADS 56,318 775,499 Hypermarcas 44,131 a 685,700 Natura Cosmeticos 21,140 568,481 Rossi Residencial 41,473 397,082 Tele Norte Leste Participacoes, ADR 26,013 366,263 Canada3.6% Barrick Gold 12,273 567,189 Potash Corporation of Saskatchewan 6,639 951,682 Yamana Gold 52,365 596,988 China1.9% Mindray Medical International, ADR 11,742 347,211 Sands China 414,800 748,461 France5.9% Air Liquide 4,068 496,286 BNP Paribas 16,408 1,166,951 L'Oreal 4,699 528,360 Thales 13,620 497,795 Total 14,475 746,009 Germany2.9% Bayer 12,526 873,442 Fresenius Medical Care & Co. 6,955 429,556 K+S 6,110 365,789 Hong Kong5.8% Belle International Holdings 238,000 477,911 GOME Electrical Appliances Holdings 1,220,000 a 367,941 Hongkong Land Holdings 85,000 527,850 Huabao International Holdings 300,000 467,853 Jardine Matheson Holdings 16,400 740,296 Man Wah Holdings 368,800 443,006 New World Development 183,000 368,885 Japan21.7% Asahi Breweries 37,400 748,179 Canon 14,500 676,539 Canon Marketing Japan 28,000 385,386 Fast Retailing 3,500 493,052 Fuji Machine Manufacturing 34,900 520,908 INPEX 114 536,679 JFE Holdings 15,700 480,140 Lawson 14,600 668,963 Makita 14,000 443,915 Mitsubishi 32,000 759,367 Nintendo 2,800 699,665 Nissan Motor 85,800 749,260 Nomura Holdings 188,800 913,694 Santen Pharmaceutical 14,700 509,076 Secom 3,000 135,482 Sony 21,700 670,912 SUMCO 24,616 a 383,925 Sumitomo Mitsui Financial Group 18,000 524,389 Toshiba 79,000 382,319 Towa Pharmaceutical 13,200 743,963 Toyota Motor 33,100 1,188,713 Luxembourg1.9% ArcelorMittal 20,133 663,104 Millicom International Cellular, SDR 4,356 415,543 Norway.8% DnB NOR 34,924 Poland.8% Telekomunikacja Polska 77,228 Singapore2.0% DBS Group Holdings 66,500 711,976 Straits Asia Resources 267,000 446,658 South Africa1.0% Gold Fields 12,808 194,043 MTN Group 19,886 359,476 Spain2.5% Acciona 4,008 338,544 Amadeus IT Holding, Cl. A 21,328 a 392,373 Telefonica 27,926 691,545 Switzerland14.5% ABB 36,583 a 771,011 Actelion 9,826 a 393,680 Bank Sarasin & Cie, Cl. B 12,857 497,192 Lonza Group 3,605 307,983 Nestle 24,359 1,297,709 Novartis 18,705 1,072,637 Roche Holding 10,009 1,366,924 Syngenta 2,833 704,034 Transocean 9,118 a 590,608 UBS 41,164 a 698,739 Zurich Financial Services 2,921 684,584 Thailand3.2% Bangkok Bank 113,700 605,026 Bank of Ayudhya 1,045,900 870,147 PTT 38,800 379,690 United Kingdom18.4% Anglo American 27,218 1,079,818 Associated British Foods 20,963 345,443 BAE Systems 115,881 623,112 BG Group 25,749 452,422 BHP Billiton 42,748 1,359,840 BowLeven 201,393 a 567,879 British American Tobacco 23,451 874,743 Bunzl 29,200 348,154 Cable & Wireless Communications 495,795 441,993 Cable & Wireless Worldwide 317,980 367,392 Carnival 11,254 442,325 GlaxoSmithKline 41,558 818,978 HSBC Holdings 59,560 603,478 ICAP 80,774 547,519 Lloyds Banking Group 480,678 a 559,676 Standard Chartered 17,662 506,626 Vodafone Group 296,567 731,890 Total Common Stocks (cost $50,873,562) Preferred Stocks.9% Brazil Petroleo Brasileiro (cost $510,977) 31,378 Total Investments (cost $51,384,539) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% ADR - American Depository Receipts ADS - American Depository Shares SDR - Swedish Depository Receipts a Non-income producing security. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $51,384,539. Net unrealized appreciation on investments was $6,820,199 of which $9,308,414 related to appreciated investment securities and $2,488,215 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 21.1 Materials 20.2 Consumer Goods 17.8 Health Care 9.8 Industrial 8.8 Oil & Gas 7.4 Telecommunications 6.6 Consumer Services 5.5 Technology 3.2  Based on net assets. At September 30, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 11/12/2010 928,189 766,218 892,330 126,112 British Pound, Expiring 10/15/2010 1,128,000 1,769,995 1,771,779 1,784 British Pound, Expiring 1/14/2011 349,575 548,533 548,736 203 Japanese Yen, Expiring 10/5/2010 19,077,425 228,940 228,527 (413) Japanese Yen, Expiring 10/15/2010 55,494,000 655,144 664,844 9,700 Japanese Yen, Expiring 11/12/2010 68,184,000 804,958 817,103 12,145 Japanese Yen, Expiring 1/14/2011 47,796,000 567,885 573,293 5,408 Singapore Dollar, Expiring 10/15/2010 800,878 573,571 608,954 35,383 Singapore Dollar, Expiring 10/15/2010 817,912 587,095 621,906 34,811 Singapore Dollar, Expiring 10/15/2010 1,508,486 1,078,916 1,146,990 68,074 Swiss Franc, Expiring 10/4/2010 31,054 31,795 31,603 (192) Sales: Proceeds($) Austrailian Dollar, Expiring 11/12/2010 918,848 804,958 883,350 (78,392) British Pound, Expiring 10/1/2010 7,926 12,545 12,451 94 British Pound, Expiring 10/15/2010 376,000 573,572 590,593 (17,021) British Pound, Expiring 10/15/2010 752,000 1,078,916 1,181,186 (102,270) British Pound, Expiring 1/14/2011 368,100 567,885 577,816 (9,931) Euro, Expiring 10/1/2010 297 405 405 Japanese Yen, Expiring 10/15/2010 55,494,000 587,095 664,844 (77,749) Japanese Yen, Expiring 11/12/2010 68,184,000 766,218 817,104 (50,886) Japanese Yen, Expiring 1/14/2011 47,796,000 548,533 573,293 (24,760) Singapore Dollar, Expiring 10/1/2010 6,713 5,076 5,104 (28) Singapore Dollar, Expiring 10/15/2010 2,413,807 1,769,995 1,835,358 (65,363) Singapore Dollar, Expiring 10/15/2010 891,986 655,144 678,229 (23,085) South African Rand, Expiring 10/5/2010 2,719,292 389,939 390,128 (189) South African Rand, Expiring 10/6/2010 1,641,520 235,318 235,504 (186) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 58,204,738 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 293,714 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (450,465) - + See Statement of Investments for country and industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy.
